t c memo united_states tax_court cedric k and madelyn d nunn petitioners v commissioner of internal revenue respondent docket no filed date cedric k nunn pro_se marilyn s ames for respondent memorandum findings_of_fact and opinion goldberg special_trial_judge respondent determined a deficiency in petitioners’ federal_income_tax for the taxable_year of dollar_figure an addition_to_tax of dollar_figure pursuant to sec_6651 and a penalty of dollar_figure pursuant to sec_6662 unless otherwise indicated section references petitioners originally elected to have their case heard continued - - are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure shortly before the scheduled trial date respondent filed a motion to dismiss pursuant to rule alleging that petitioners failed to properly prosecute their case the motion was taken under consideration and the trial proceeded on the merits the issues for decision are whether petitioners are entitled to amounts reported for returns and allowances costs of goods sold and business_expense deductions on four separate schedules c profit or loss from business for the year at issue whether petitioners are liable for an addition_to_tax of dollar_figure pursuant to sec_6651 and whether petitioners are liable for a penalty of dollar_figure pursuant to sec_6662 findings_of_fact the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioners resided in missouri city texas petitioners cedric k nunn mr nunn and madelyn d nunn mrs nunn are husband and wife for the year at issue mr ' continued as a small_tax_case see sec_7463 on date pursuant to petitioners’ oral motion to have the case changed from a small_tax_case to regular case status the s designation was removed nunn was employed by tech solutions as a marketing representative selling color printers and computer products mrs nunn was employed as a claims adjuster for state farm mutual insurance co petitioners reported total wages of dollar_figure and dollar_figure of federal_income_tax withheld petitioners filed four separate schedules c for the taxable_year the schedules c were filed under the following business names professional gift services c m distribution co the nunn mktgn group and bcm enterprises all four businesses were operated from petitioners’ residence the schedule below shows the gross_receipts returns and allowances cost_of_goods_sold and business_expense deductions reported for each schedule c activity professional c m the nunn gift distribution mktgn bcm services co group enterprises income gross_receipts dollar_figure dollar_figure dollar_figure dollar_figure less returns and allowances -- -- big_number cost_of_goods_sold big_number --- big_number big_number gross_profit income expenses advertising car truck expense big_number insurance -- legal professional --- -- office expense big_number rent or lease -- -- repairs maintenance --- supplie sec_265 travel -- meals entertainment big_number utilities -- big_number -- --- other expenses -- big_number --- total expenses big_number big_number big_number big_number net_loss big_number big_number big_number ' after 20-percent limitation pursuant to sec_274 petitioners did not file their federal_income_tax return by the date due_date additionally petitioners did not request an extension of time to file the tax_return petitioners filed their return on date nearly years past the due_date in the notice_of_deficiency respondent disallowed all amounts reported for returns and allowances cost_of_goods_sold and business_expense deductions shown above because petitioners failed to establish that the amounts reported were ordinary and necessary business items further respondent determined an addition_to_tax and a penalty pursuant to sec_6651 and sec_6662 respectively this case was originally set for trial on date on two occasions prior to the original trial date respondent requested a meeting with petitioners to discuss the case and prepare a stipulation of facts petitioners did not respond to either of respondent’s requests immediately prior to calendar call mr nunn presented respondent with an unorganized packet of documents this was the first meeting between the parties at calendar call mr nunn appeared and orally moved for a - - continuance because he was not ready for trial respondent orally moved to dismiss the case for lack of prosecution because petitioners had failed to cooperate in the preparation of the pretrial stipulation of facts the court directed mr nunn to meet with respondent to present and organize his documents or risk dismissal of the case the court took both motions under advisement and ordered petitioners to produce to respondent all documents relevant to the case by date on or about date mr nunn presented respondent with copies of the same unorganized documents presented at calendar call the documents were not separated according to the schedules c to which they purportedly related and were not labeled as to specific items reported on the tax_return respondent scheduled further meetings to discuss the documents with petitioners and their representative on date and date neither petitioners nor their representative was able to attend either meeting on date respondent sent petitioners a letter requesting a third meeting mr nunn and his representative met with respondent on date at the meeting neither mr nunn nor his representative was prepared to organize the documents according to the corresponding schedules c additionally mr nunn claimed -- - to have other documents supporting his position but the documents were not in his possession at the time of the meeting respondent allowed petitioners until date to supply the other documents and organize all the documents according to the schedules c to which they related respondent informed the court of petitioners’ pattern of delay and requested that the court continue to hold both motions under advisement until after date in their status report filed date petitioners admitted that they received correspondence requesting the documents be assembled in an organized fashion but asserted that the documents were cataloged properly further petitioners admitted discrepancies existed regarding some invoices but claimed that the documents presented were sufficient to warrant dismissal of all tax_liabilities based on the cohan_rule on date petitioners failed to submit the other documents and for the third time presented respondent with copies of the same unorganized documents previously presented on date the court issued an order granting petitioners’ oral motion for a continuance and denying respondent’s motion to dismiss the case for failure to prosecute the court ordered petitioners to organize the documents to be the cohan_rule allows for the estimation of certain expenses in limited situations see 39_f2d_540 2d cir infra pp and used at trial in a fashion that will allow the court to relate each record to an expense deduction on the various schedules c the court ordered petitioners to supply the organized documents to respondent not later than days prior to the next scheduled trial date further the court held that failure to comply with the order would constitute grounds for respondent to renew the motion to dismiss for failure to prosecute on date respondent sent petitioners a letter requesting that the organized documents be submitted to respondent in accordance with the date order respondent warned petitioners that failure to submit the organized documents in accordance with the court’s order would result in respondent’s renewing the motion to dismiss for failure to prosecute this letter was sent to petitioners by certified mail and was signed for by mr nunn on date the case was again scheduled for trial at the houston trial session beginning on date the notice setting the case for trial explained that before trial the parties must cooperate fully and must agree in writing to all facts and all documents about which there should be no disagreement petitioners refused to stipulate any facts in this case on date respondent sent another letter to petitioners requesting the documents in an organized manner --- - respondent notified petitioners that the documents would have to be submitted to respondent by date to be in compliance with the date order in addition respondent notified petitioners that failure to submit the documents would result in a renewed motion to dismiss for failure to properly prosecute this letter was sent to petitioners by certified mail and was signed for by mr nunn in preparation of their case for trial petitioners did not submit the documents to respondent in an organized manner as required by the date order and the notice setting the case for trial for date on date petitioners filed a motion for a second continuance stating that the documents were re-catalogued and submitted to respondent in the motion petitioners alleged respondent was skirting the law by not accepting the documents presented as sufficient support for the deductions reported petitioners also claimed respondent was blatantly lying about petitioners’ willingness to cooperate additionally petitioners asserted that they had never received any written notices from respondent requesting documentation the court denied petitioners’ motion on date at calendar call on date respondent filed a motion to dismiss for failure to properly prosecute the court took respondent’s motion under advisement and allowed mr nunn to --- - read a prepared statement into the record the statement was filed with the court as petitioners’ trial memorandum in the prepared statement petitioners claimed that the federal_income_tax is unconstitutional petitioners asserted that their constitutional rights have been violated and they are the victims of an elaborate fraud perpetrated by respondent petitioners stated that respondent does not have jurisdiction over them or their documents petitioners claimed that the filing of a tax_return is voluntary and that respondent fraudulently coerced them into believing that filing tax returns was mandatory after petitioners’ statement was read into the record the court informed petitioners that the supreme court has held that the imposition of a federal_income_tax is constitutional and that the arguments petitioners set forth have been rejected by every court presented with these claims the court warned petitioners that proceeding with their argument could subject them to a penalty up to dollar_figure the court encouraged petitioners to conduct further research and carefully read the caselaw before proceeding with their misconceived arguments at trial the court repeatedly admonished petitioners that their arguments have been consistently rejected by all courts presented with the issue and that a penalty of up -- - to dollar_figure could be imposed for proceeding with tax-protester rhetoric a trial was then set for date at trial respondent requested that the court hold the motion to dismiss for failure to prosecute in abeyance until after petitioners presented their case during opening statements mr nunn claimed that respondent has no jurisdiction over him or his documents and that the federal_income_tax is unconstitutional again the court explained to mr nunn that not one court in the country has found the federal_income_tax to be unconstitutional and if his argument presented were found to be without merit a penalty up to dollar_figure could be imposed at trial petitioners’ unorganized packet of documents was received into evidence mr nunn testified to the nature of the various schedule c businesses but did not relate a single receipt report or invoice from the documents presented to a corresponding deduction reported on the return mrs nunn did not appear at calendar call or at trial the court asked mr nunn if he was going to proceed with petitioners’ primary argument that the federal_income_tax was unconstitutional or if he was going to organize the documents and try to substantiate the disallowed items set forth in the notice_of_deficiency mr nunn decided to stay with petitioners’ primary argument and rested the case on cross-examination by respondent mr nunn testified that the weekly expense reports documents included in the unorganized packet related directly to his schedule c businesses although he could not recall to which business the expenses related further mr nunn testified that although he was reimbursed for mileage by tech solutions the weekly expense reports submitted were related to the various schedules c and not his employment the weekly expense reports include a column containing the mileage driven each day multiplied by cents a mile ’ the daily amounts were totaled and the total weekly amount was entered on a line titled total due employee on each form mr nunn checked the box labeled mail check to and listed his mailing address directly under the checked box additionally mr nunn signed each form the court could not understand why mr nunn would complete each weekly expense report with details that were inconsistent with his schedule c record keeping the court found mr nunn’s testimony that the weekly expense reports related to schedule c businesses and not his employment to be untruthful petitioners submitted three invoices for computer equipment the standard mileage rate for wa sec_28 cents per mile revproc_92_104 1992_2_cb_583 ‘ for example mr nunn could not adequately explain why he would intentionally check a box and write his mailing address on each weekly expense form to have a check mailed to himself that he would have drafted to himself for mileage reimbursement relating to schedule c businesses that were operated from his home address allegedly purchased from agama systems agama when asked if the invoices were valid receipts mr nunn testified that he reconstructed the invoices mr nunn further testified that he reconstructed the invoices because he paid cash and did not receive a receipt for the equipment purchased from agama katherine lam ms lam an employee of agama testified on behalf of respondent ms lam testified that the invoices petitioners submitted were not legitimate agama invoices and contained multiple inconsistencies with actual agama invoices issued in ms lam and three of her associates reviewed all of agama’s invoices from and were unable to find any record of equipment sold to mr nunn on cross-examination ms lam testified that there is no way to purchase equipment from agama without generating an invoice petitioners submitted three invoices for car repairs allegedly for services rendered by fondren toyota service the receipts contained discrepancies in the odometer readings when compared to other receipts for the same vehicle the three receipts resemble each other but appear to be different from another receipt provided by petitioners from the same company mr nunn testified that he may also have reconstructed the three receipts the court found that mr nunn attempted to deceive respondent and the court with false documents overall the - - court found mr nunn’s testimony to be lacking in credibility and not forthright opinion respondent’s motion to dismiss at trial respondent requested that the court grant the motion to dismiss for failure to properly prosecute on the basis of the following petitioners did not cooperate during informal pretrial discovery petitioners refused to sign a stipulation of facts petitioners did not submit organized documents despite repeated requests to do so by respondent petitioners violated the court’s order dated date requiring petitioners’ documents to be submitted to respondent in an organized fashion petitioners presented a baseless argument that the federal_income_tax is unconstitutional and petitioners failed to present a case on the merits the court may dismiss a case at any time and enter a decision against the petitioner for failure to properly prosecute the case comply with the rules comply with an order of the court or for other cause which the court deems sufficient rule b dismissal may properly be granted where the party’s failure to comply is due to willfulness bad faith or fault 82_tc_592 we find that petitioners failed to cooperate with respondent failed to comply with the rules and failed to comply with an order of the court we find that these failures were due to petitioners’ willfulness bad faith or fault further petitioners failed to provide the court with any excuse or explanation for their behavior we very easily could find that petitioners failed to properly prosecute their case and grant respondent’s motion to dismiss this action however we choose instead to decide the case on the merits in the hope that this opinion will guide petitioners’ future decisions regarding their tax obligations see 84_tc_716 pace v commissioner tcmemo_2000_300 bissell v commissioner tcmemo_1991_163 respondent’s motion to dismiss for failure to properly prosecute will be denied petitioners’ challenges to the federal_income_tax the crux of petitioners’ arguments can be found in their trial memorandum petitioners assert that the federal_income_tax is a voluntary system that is unconstitutional petitioners arrive at this conclusion by combining case quotations taken out of context and erroneous statements of law with misguided and illogical beliefs petitioners’ arguments are basic tax-protester rhetoric which has long been dismissed as frivolous and without merit 661_f2d_71 5th cir affg per curiam tcmemo_1981_122 these arguments are nothing more -- - than a hodgepodge of unsupported assertions irrelevant platitudes and legalistic gibberish 737_f2d_1417 5th cir petitioners’ arguments are completely baseless and have repeatedly been rejected by this court as well as the court_of_appeals for the fifth circuit the court to which an appeal in this case would lie see eg id 724_f2d_469 5th cir affg tcmemo_1983_75 665_f2d_596 5th cir lonsdale v commissioner supra we need not refute petitioners’ arguments with somber reasoning and copious citation of precedent as to do so might suggest that these arguments have some colorable merit crain v commissioner supra pincite the constitutionality of our income_tax system---including the role played within that system by the internal_revenue_service and the tax court---has long been established id pincite8 schedule c---adjustments to income the determinations of the commissioner in a notice_of_deficiency are presumed correct and the burden is on the taxpayer to show that the determinations are incorrect rule a 290_us_111 sec_7491 does not apply in this case to place the burden_of_proof on respondent because among other reasons the continued -- - the computation of income of a schedule c business takes into account returns and allowances cost_of_goods_sold and various business_expenses an adjustment to gross_receipts for returns and allowances is made before an adjustment for cost_of_goods_sold and is essentially the same as where goods are sold at a trade discount 26_tc_707 cost_of_goods_sold is an offset subtracted from gross_receipts in determining gross_income sec_1_61-3 income_tax regs accordingly returns and allowances and cost_of_goods_sold are not treated as deductions and are not subject_to the limitations on deductions contained in sec_162 and sec_274 88_tc_654 however any amount claimed as returns and allowances or cost_of_goods_sold must be substantiated and taxpayers are required to maintain records sufficient for this purpose sec_6001 wright v commissioner tcmemo_1993_27 sec_1_6001-1 income_tax regs deductions are a matter of legislative grace and the taxpayer bears the burden of proving the entitlement to any deduction claimed 503_us_79 292_us_435 a taxpayer 1s required to maintain records sufficient to continued examination was commenced prior to date establish the amount of his or her income and deductions sec_6001 sec_1_6001-1 e income_tax regs sec_162 allows a taxpayer to deduct ordinary and necessary business_expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business to be ordinary the transaction which gives rise to the expense must be of a common or frequent occurrence in the type of business involved 308_us_488 to be necessary an expense must be appropriate and helpful to the taxpayer’s business welch v helvering supra pincite additionally the expenditure must be directly connected with or pertaining to the taxpayer’s trade_or_business sec_1_162-1 income_tax regs generally if a claimed business_expense is deductible but the taxpayer is unable to fully substantiate it the court is permitted to make as close an approximation as it can bearing heavily against the taxpayer whose inexactitude is of his or her own making 39_f2d_540 2d cir the estimate must have a reasonable evidentiary basis 85_tc_731 however sec_274 supersedes the cohan doctrine see sec_1_274-5t temporary income_tax regs fed reg date and requires strict substantiation of expenses for travel meals and entertainment and gifts and with respect to any listed_property as defined in sec_280f sec_274 listed -- - property includes any passenger_automobile sec_280f d a a taxpayer is required by sec_274 to substantiate a claimed expense by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement establishing the amount time place and business_purpose of the expense sec_274 even if such an expense would otherwise be deductible the deduction may still be denied if there is insufficient substantiation to support it sec_1_274-5t temporary income_tax regs supra at trial petitioners failed to substantiate any of the amounts claimed on the schedules c that were disallowed in the notice_of_deficiency the court provided petitioners ample time to present evidence establishing the correctness of amounts claimed on the schedules c however petitioners presented absolutely no evidence to establish that any of their documents corresponded directly to amounts claimed on the schedules c in addition mr nunn presented false invoices and testimony lacking credibility and truthfulness therefore the court was unable to apply the cohan doctrine to the applicable items because there was no reasonable evidentiary basis to form an estimate of whether any of those items were allowable instead of providing evidence in an attempt to substantiate the amounts reported petitioners chose to rely primarily on frivolous tax-protester arguments petitioners are not entitled to deductions for business_expenses that are completely unsubstantiated 90_tc_74 petitioners have failed to meet their burden_of_proof with respect to the amounts reported on the schedules c that were disallowed in the notice_of_deficiency thus petitioners are not entitled to any amounts claimed for returns and allowances cost_of_goods_sold or business_expense deductions reported on the schedules c for the year at issue respondent is sustained on this issue sec_6651 addition_to_tax respondent determined an addition_to_tax as a result of petitioners’ failure to timely file their federal_income_tax return for the year at issue sec_6651 imposes an addition_to_tax for failure_to_file a timely tax_return the addition_to_tax is equal to percent of the amount of the tax required to be shown on the return if the failure_to_file is not for more than month sec_6651 an additional percent is imposed for each month or fraction thereof in which the failure_to_file continues to a maximum of percent of the tax id the addition_to_tax is imposed on the net amount due sec_6651 b the addition_to_tax is applicable unless a taxpayer establishes that the failure_to_file was due to reasonable_cause - - and not willful neglect sec_665l a if a taxpayer exercised ordinary business care and prudence and was nonetheless unable to file the return within the date prescribed by law then reasonable_cause exists sec_301_6651-1 proceed admin regs willful neglect means a conscious intentional failure or reckless indifference 469_us_241 at trial mr nunn testified that petitioners’ federal_income_tax return was not filed timely because he procrastinated x and never got to it additionally mr nunn claimed that he misunderstood the tax laws to allow for a late filing if the taxpayer was to receive a refund petitioners’ procrastination in filing a timely tax_return is certainly not reasonable_cause petitioners failed to exercise ordinary care and willfully neglected to file their federal tax_return timely as a general_rule taxpayers are charged with knowledge of the law 99_tc_202 a taxpayer need not be an expert in tax law to know that tax returns have fixed filing dates united_states v boyle supra pincite petitioners’ mistaken belief that they could file their tax_return late because they were due a refund is not reasonable_cause for failure to timely file a return see 82_tc_514 bradley v commissioner tcmemo_1998_170 petitioners’ federal_income_tax return was due on date petitioners filed their return just under years later and offered no rational explanation for their failure_to_file the return timely petitioners failed to show that they exercised ordinary care and prudence in this case accordingly petitioners are liable for the addition_to_tax under sec_6651 respondent is sustained on this issue sec_6662 penalty sec_6662 provides that if any portion of any underpayment is due to negligence then a taxpayer will be liable for a penalty equal to percent of the underpayment_of_tax required to be shown on the return that is attributable to the taxpayer’s negligence or disregard of rules or regulations see sec_6662 and b negligence is defined as the lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances 91_f3d_670 4th cir affg tcmemo_1995_46 as pertinent here negligence includes the failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code and also includes any failure to keep adequate books_and_records or to substantiate items properly see sec_6662 sec_1_6662-3 income_tax regs - disregard has been categorized as any careless reckless or intentional disregard sec_6662 a taxpayer may avoid the accuracy-related_penalty by showing that there was reasonable_cause for the underpayment and the taxpayer acted in good_faith with respect to such underpayment see sec_6664 whether the taxpayer acted with reasonable_cause and in good_faith is determined by the relevant facts and circumstances and most importantly the extent to which he attempted to assess his proper tax_liability see 85_tc_934 stubblefield v commissioner tcmemo_1996_537 sec_1_6664-4 income_tax regs it is petitioners’ responsibility to establish that they are not liable for the accuracy-related negligence_penalty imposed by sec_6662 see rule a 92_tc_501 at trial petitioners made no argument and offered absolutely no evidence to refute imposition of the sec_6662 penalty further petitioners failed to establish that they acted with reasonable care and in good_faith with respect to the underpayment petitioners claimed various schedule c deductions which they were unable to substantiate and disregarded the requirements of sec_162 and sec_274 additionally petitioners failed to keep - - adequate books_and_records created false invoices and presented documents not believed by the court to be related to legitimate business_expense deductions at a minimum petitioners displayed a lack of due care and failed to act as reasonable prudent persons would under the circumstances on the basis of the entire record we find that petitioners were negligent and hold that petitioners are liable for an accuracy-related_penalty under sec_6662 for the tax_year respondent is sustained on this issue sec_6673 penalty as relevant herein sec_6673 authorizes the tax_court to require a taxpayer to pay to the united_states a penalty not in excess of dollar_figure whenever it appears that proceedings have been instituted or maintained by the taxpayer primarily for delay or that the taxpayer’s position in such proceeding is frivolous or groundless the record in this case is replete with numerous examples of instances where petitioners have delayed these proceedings advanced frivolous and groundless arguments and presented false documents to respondent and the court see supra pp for example petitioners failed to meet with respondent on several occasions enter into a stipulation of facts present organized documents and comply with a court order petitioners also presented tax-protester rhetoric at trial -- - despite several warnings from the court that the arguments were frivolous and groundless and could subject petitioners to a penalty in addition the court found that petitioners attempted to deceive respondent and the court by creating false documents and that mr nunn’s overall testimony lacked credibility and truthfulness the record in this case provides ample support to convince us that petitioners were not interested in disputing the merits of the substantive issues in the case we are convinced that petitioners instituted the present proceeding primarily for delay in this regard it is clear that petitioners considered this proceeding as nothing but a vehicle to protest the tax laws of this country and to espouse their own misguided views which are frivolous and groundless in short having to deal with this matter wasted the court's time as well as respondent’s and taxpayers with genuine controversies may have been delayed although the court can demand a higher degree of responsibility from a member of the bar litigants cannot be treated as free to advance frivolous claims merely because they appear without counsel where pro_se litigants are warned that their claims are frivolous as petitioners were several times and where they are aware of the ample legal authority holding squarely against them a penalty is appropriate see lonsdale v - - commissioner f 2d pincite coulter v commissioner 82_tc_580 petitioners cited the internal_revenue_code the constitution and various cases we have no doubt that petitioners were thoroughly familiar with the precedent which uniformly denied validity to their position the court informed petitioners several times of the frivolous and groundless nature of their claims in addition the court warned petitioners four times that their stale and baseless arguments could subject them to a penalty up to dollar_figure nevertheless petitioners chose to ignore well-established precedent of this and other federal courts and pursue instead their tax-protester rhetoric previously on its own motion this court has awarded damages to the united_states under sec_6673 where the taxpayer advanced frivolous and groundless contentions similar to those advanced by petitioners see 82_tc_403 coulter v commissioner supra in view of petitioners’ egregious conduct in this case we will exercise our discretion under sec_6673 and require - - petitioners to pay a penalty to the united_states in the amount of dollar_figure to reflect the foregoing an appropriate order denying respondent’s motion will be issued and decision will be entered for respondent
